Chief Justice Mercur
delivered the opinion of the court, October 6, 1884.
*222These cases were argued together. The suits were on certain coupons or interest warrants, originally attached to bonds executed by the respective plaintiffs in error.
Two objections only to a recovery, were made in the affidavit of defence. One was the not filing a copy of the bonds to which the coupons had originally been attached, and the averment that no action could be maintained on the coupons as separate and distinct instruments. The other was that the coupons were not such instruments of writing as to require an affidavit of defence. The contention is therefore restricted to these objections.
The main question as to the character of the coupons, was fully considered and decided in Philadelphia & Reading R. R. Co. v. Smith, a case in which judgment has just been entered. [Reported ante, p. 195.] We deem it unnecessary to repeat the reasons there given for holding that coupons of this character possess a legal status in the hands of the holder. It follows that an action thereon maj'- be maintained in his name, without filing any copy of the bond to which it was originally attached.
As these coupons possess such a separate character, and call for the payment of monejr at a specific time, they clearly constitute such instruments of writing as to require the makers thereof to interpose an affidavit of defence to prevent' judgment thereon.
Judgment affirmed in each case.